MEMORANDUM **
Scott M. McNair appeals pro se from the district court’s summary judgment in favor of Maricopa County in McNair’s Title VII action alleging that he was subjected to a hostile workplace and retaliation. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Porter v. Calif. Dep’t of Corrections, 419 F.3d 885, 891 (9th Cir.2005), we affirm.
The district court properly granted summary judgment on McNair’s sexual harassment claim because he failed to establish a prima facie case. See id. at 892 (describing elements of prima facie case of hostile work environment). Summary judgment was also proper on McNair’s retaliation claims because he did not raise a triable issue as to whether he engaged in “protected activity” that resulted in an adverse employment action. See id. at 894 (describing elements of prima facie case of retaliation); see also Fed.R.Civ.P. 56(e) (“When a motion for summary judgment is made and supported as provided in this rule, an adverse party may not rest upon the mere allegations or denials of the adverse party’s pleading”).
McNair’s remaining contentions are unpersuasive.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.